Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 2 “manget” should read “magnet”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the mattress opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed the mattress opening refers the opening defining the internal void in the mattress.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolte (U.S. Publication No. 2019/0333127).
Regarding claim 1, Nolte discloses a mattress comfort system 40 comprising: a mattress 96 defining an internal void 136 extending into the mattress 96 from a mattress opening (defined by the top edge of void 136, and bordered by side walls 132, Figures 8-9 and paragraph 0057); and a comfort member 88 removably positioned in the internal void 136 (Figure 8 and paragraph 0056).
Regarding claim 2, Nolte discloses the subject matter as discussed above with regard to claim 1. Nolte further discloses wherein a portion of the comfort member 88 is visible from outside of the mattress 96 (Figure 19 and paragraph 0061).
Regarding claim 3, Nolte discloses the subject matter as discussed above with regard to claim 1. Nolte further discloses a cover 100 at least partially enclosing the mattress 86 (Figures 8 and 11 and paragraph 0049).
Regarding claim 4, Nolte discloses the subject matter as discussed above with regard to claims 1 and 3. Nolte further discloses wherein the cover 100 comprises a cover opening (bordered by zippers 120 and 124, Figure 11) aligned with the mattress opening 136, the cover 100 opening allowing access to the mattress opening 136 from outside of the cover 100 (Figure 11 and paragraph 0049).
Regarding claim 5, Nolte discloses the subject matter as discussed above with regard to claims 1-4. Nolte further discloses wherein the cover 100 comprises at least one closure 72, 120 and 124 configured to secure the cover opening in a closed position (Figure 11 and paragraph 0049).
Regarding claim 6, Nolte discloses the subject matter as discussed above with regard to claims 1-5. Nolte further discloses wherein the at least one closure 120 and 124 comprises a snap, hook-and-loop material, zipper 120 and 124, magnet, or a combination thereof (Figures 8 and 11 and see paragraph 0049).
Regarding claim 7, Nolte discloses the subject matter as discussed above with regard to claim 1. Nolte further discloses wherein the internal void 136 extends at least halfway through a width of the mattress 96 (Figures 9 and 10, where the internal void 136 clearly comprises a vast majority of the total width of mattress 96, bounded only by side rails 132, and see paragraph 0058 where the side rails 132 may only account for 2.5-4 inches of the thickness of the mattress on each side, and paragraph 0050 where the mattress assembly 40 may be any standard size mattress including a queen, king, or California king).
Regarding claim 8, Nolte discloses the subject matter as discussed above with regard to claim 1. Nolte further discloses wherein the internal void 136 extends through at least three-quarters of a width of the mattress 96 (Figures 9 and 10, where the internal void 136 clearly comprises a vast majority of the total width of mattress 96, bounded only by side rails 132, and see paragraph 0058 where the side rails 132 may only account for 2.5-4 inches of the thickness of the mattress on each side, and paragraph 0050 where the mattress assembly 40 may be any standard size mattress including a queen, king, or California king).
Regarding claim 9, Nolte discloses the subject matter as discussed above with regard to claim 1. Nolte further discloses wherein the internal void 136 extends across less than three-quarters of a height of the mattress 96 (Figure 10 and paragraph 0058, where the rail height “A”, defining the total height of the mattress 96, may be 10, 12, or 14 inches and the cavity height “B” may be between 6-9 inches, such that Nolte contemplates an embodiment where, for example, the void is 6 inches tall and the mattress is 14 inches tall).
Regarding claim 10, Nolte discloses the subject matter as discussed above with regard to claim 1. Nolte further discloses wherein the internal void 136 extends less than half of a height of the mattress 96 (Figure 10 and paragraph 0058, where the rail height “A”, defining the total height of the mattress 96, may be 10, 12, or 14 inches and the cavity height “B” may be between 6-9 inches, such that Nolte contemplates an embodiment where, for example, the void is 6 inches tall and the mattress is 14 inches tall).
Regarding claim 12, Nolte discloses the subject matter as discussed above with regard to claim 1. Nolte further discloses wherein the mattress 96 comprises a plurality of shaped mattress segments 132 and 128, and at least two of the plurality of shaped mattress segments 132 cooperate to define the internal void 136 (Figures 8-10 and paragraph 0057 where segments 132 define a perimeter of the internal void 136).
Regarding claim 14, Nolte discloses the subject matter as discussed above with regard to claim 1. Nolte further discloses wherein the mattress 96 further comprises a cover 68 removably secured to a top of the mattress 96 (Figures 1 and 8 and paragraph 0047).
Regarding claim 15, Nolte discloses the subject matter as discussed above with regard to claims 1 and 14. Nolte further discloses wherein the mattress opening 136 is defined by the top of the mattress (where the top of the mattress is defined by the segments 132 which cooperate to define the void 136, such that the void extends from the top of the mattress 96), and the cover 68 encloses the mattress opening (defined by the top of the void 136) when secured to the top of the mattress 96 (Figures 1 and 8 and paragraph 0047).
Regarding claim 16, Nolte discloses the subject matter as discussed above with regard to claim 1. Nolte further discloses wherein the mattress 96 further comprises an edge support member 132 extending around a perimeter of the mattress 96.
Regarding claim 17, Nolte discloses a method of using a mattress comfort system 40, the mattress comfort system 40 comprising a mattress 96 defining an internal void 136 and a comfort member to be 88 removably positioned in the internal void 136 (Figure 8 and paragraph 0056), the method comprising: accessing the internal void 136 (paragraph 0056); and inserting the comfort member 88 into the internal void 136 (Figure 8 and paragraphs 0056 and 0060).
Regarding claim 18, Nolte discloses the subject matter as discussed above with regard to claim 17. Nolte further discloses a cover 100 at least partially enclosing the mattress 86 (Figures 8 and 11 and paragraph 0049), wherein the cover 100 comprises a cover opening (bordered by zippers 120 and 124, Figure 11) aligned with the mattress opening 136, opening the cover 100 opening allowing access to the mattress opening 136 from outside of the cover 100 (where the cover 100 is opened by detaching top cover 72 via zippers 120 and 124, Figures 8 and 11 and paragraph 0049), the method further comprising: securing the cover 100 opening after inserting the comfort member 88 into the internal void 136 (paragraph 0049, where the cover opening is secured via top cover 72).
Regarding claim 19, Nolte discloses the subject matter as discussed above with regard to claims 17 and 18. Nolte further discloses wherein the comfort member 88 is a first comfort member 88, the method further comprising: opening the cover 100 opening to access the mattress opening (of void 136, Figure 8 and paragraph 0060); removing the first comfort member 88; inserting a second comfort member 184 different from the first comfort member 88 (paragraph 0068 which discusses opening the cover 100 and rearranging layers 76-92, including comfort member 88, where paragraph 0069 further discusses that the standard comfort layers 76-92 may be replaced with a specialty layer such as specialty layer 184, further described in Figure 27 and paragraph 0070); and securing the cover opening (paragraph 0049, where the cover opening is secured via top cover 72, also see Figure 8).
Claims 1, 11-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papadakos (U.S. Publication No. 2014/0082843).
Regarding claim 1, Papadakos discloses a mattress comfort system 10 comprising: a mattress 46 defining an internal void 52 extending into the mattress 46 from a mattress opening (defined by the top of void 52, surrounded on sides by sidewall 54, Figure 3 and paragraph 0058); and a comfort member 26 removably positioned in the internal void 52 (Figure 3 and paragraphs 0059-0060).
Regarding claim 11, Papadakos discloses the subject matter as discussed above with regard to claim 1. Papadakos further discloses wherein the mattress 46 comprises at least two internal voids 52, wherein the at least two internal voids 52 are aligned (where Papadakos illustrates eight internal voids 52a-h, where the voids are aligned in two columns extending longitudinally in mattress 46, see Figure 3 and paragraphs 0058-0060).
Regarding claim 12, Papadakos discloses the subject matter as discussed above with regard to claim 1. Papadakos further discloses wherein the mattress 46 comprises a plurality of shaped mattress segments 54, 48, and 16, and at least two of the plurality of shaped mattress segments 54 cooperate to define the internal void 52 (Figures 2 and 5 and additionally see paragraphs 0057 and 0069).
Regarding claim 13, Papadakos discloses the subject matter as discussed above with regard to claims 1 and 12. Papadakos further discloses wherein one of the plurality of shaped mattress segments 16 encloses a top of the internal void 52 (Figures 2 and 5 and see paragraph 0069), and the mattress further comprises a top cover 20 positioned over the one of the plurality of shaped mattress segments 16 (Figure 2 and paragraph 0073).
Regarding claim 17, Papadakos discloses a method of using a mattress comfort system 10, the mattress comfort system 10 comprising a mattress 46 defining an internal void 52(defined by the top of void 52, surrounded on sides by sidewall 54, Figure 3 and paragraph 0058); and a comfort member 26 configured to be removably positioned in the internal void 52 (Figure 3 and paragraphs 0059-0060), the method comprising: accessing the internal void 52; and inserting the comfort member 26 into the internal void 52 (paragraphs 0002, 0067, and 0073).
Regarding claim 20, Papadakos discloses the subject matter as discussed above with regard to claim 17, Papadakos further discloses wherein the mattress 46 comprises a plurality of shaped mattress segments 54, 48, and 16, one of the plurality of shaped mattress segments 16 encloses a top of the internal void 52 (Figures 2 and 5 and see paragraphs 0057 and 0069), and a cover 20 is positioned over the one of the plurality of shaped mattress segments 16 (Figure 2 and paragraph 0073), and wherein accessing the internal void 52 comprises: removing the cover 20 to access the one of the plurality of shaped mattress segments 26; and removing the one of the plurality of shaped mattress segments 26 (removal of cover 20 and segments 26 discussed in paragraph 0073, where the top 88 of cover 20 is removed to provide access to the internal voids 52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burke (U.S. Patent No. 1,914,661)
Grigg (U.S. Publication No. 2009/0038080)
Schneider et al. (U.S. Publication No. 2016/0157625)
Melsen (U.S. Publication No. 2012/0192357)
Howard (U.S. Publication No. 2008/0201856)
Boyd (U.S. Patent No. 5,960,496)
Magnusson (U.S. Patent No. 4,449,261)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673           

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673